This appeal is from the trial court entry directing a verdict in favor of appellee Burns International. Appellant, Adam Galletti, suffered an acute myocardial infarction while performing his duties as a security guard for appellee on July 3, 1986. Appellant's workers' compensation claim was denied by the hearing officer on June 12, 1987 and again by the regional board of review on December 1, 1987. The decision, that appellant did not suffer an injury arising out of or in the course of his employment, was affirmed by the Industrial Commission of Ohio on January 28, 1988.
On February 23, 1988, appellant filed his notice of appeal in the common pleas court, and a jury trial was held on September 25, 1989. At trial, evidence was presented that appellant was working for appellee at the Perry *Page 682 
Nuclear Power Plant. When he began working for appellee, appellant informed the company that he was taking medication for angina. The night that appellant suffered the acute myocardial infarction, he was assigned to the security post known as "detect." This post required the security guard to alternately walk the grounds for two two-hour periods during an eight-hour shift.
Evidence was presented as to the distances required to be covered, the buildings inspected, and the numerous flights of stairs which had to be climbed during the walking detect. This detect post was normally rotated among the security personnel so that guards only were assigned the detect post once every two weeks. In June 1986, the security staff was reduced, and on July 1 and July 2, 1986, appellant was required to work the detect post two consecutive days.
At the end of the second night, appellant suffered the acute myocardial infarction and subsequently began the underlying proceedings.
At trial, appellant presented expert testimony on the causal relationship between appellant's work and the injury he suffered. At the end of appellant's evidence, appellee moved for a directed verdict based on appellant's failure to present sufficient expert testimony that appellant's work was the direct and proximate cause of his injury. The trial court granted the directed verdict on the grounds that the medical testimony was uncertain as to the proximate cause.
This decision was based on two grounds. First, the expert stated "I think" when giving his opinion on the proximate cause issue. Second, the expert did not know if the heart attack would have occurred if appellant had not worked the second detect post. It is from the trial court's directed verdict that appellant now appeals, raising the following assignment of error:
"The trial court erred in granting defendants' motion for a directed verdict at the close of plaintiff's evidence."
The only issue brought before this court by the appeal in this case is the propriety of the trial court's directing a verdict based on the insufficiency of the evidence on the issue of proximate cause.
"* * * When a motion for a directed verdict has been properly made, and the trial court, after construing the evidence most strongly in favor of the party against whom the motion is directed, finds that upon any determinative issue reasonable minds could come to but one conclusion upon the evidence submitted and that conclusion is adverse to such party, the court shall sustain the motion and direct a verdict for the moving party as to that issue." Civ.R. 50(A)(4). *Page 683 
This court dealt with a similar problem concerning the language used by an expert in conveying his opinion in Pappas v.Cleveland Elec. Illum. Co. (Dec. 9, 1983), Lake App. No. 9-227, unreported, 1983 WL 6004, which, at pages 6 and 7 of the opinion, states:
"Past cases have uniformly held that in order for the claimant's medical testimony to create a question of proximate cause for the jury, the testimony must establish a probability, not a mere possibility, of such a causal connection. Drakulichv. Industrial Commission (1940), 137 Ohio St. 82 [17 Ohio Op. 398,27 N.E.2d 932]; Pfister v. Industrial Commission (1942),139 Ohio St. 399 [22 Ohio Op. 465, 40 N.E.2d 671]. Courts have distinguished legally sufficient testimony from insufficient testimony based on the precise language used by the medical expert. Thus, when experts have stated that an employee's injury `could be', `could very well be', or `could possibly be' causally related to an incident at work, the medical testimony has been held insufficient to create a jury question on proximate cause. * * *
"* * *
"However, Swanton v. Stringer (1975), 42 Ohio St. 2d 356
[71 O.O.2d 325, 328 N.E.2d 794], liberalized the necessity to use legally precise language by holding that when a doctor stated that a certain work incident was `the straw that broke the camel's back', the claimant had presented sufficient evidence to prove proximate cause.
"The Swanton court stated:
"`That testimony, although not couched in legally preciselanguage, does support a finding by the trial court that the incident complained of proximately caused the aggravation of the pre-existing disease * * *.' (Emphasis added). Supra at 360."
In Pappas, the language questioned was "I definitely believe * * *"; in the case sub judice, the language found insufficient by the trial court was "I think it was definitely due to the stress that he experienced at work." This court does not agree that the use of the phrase "I think" so conditions the testimony relating to proximate cause as to render it insufficient to create a question for the jury. Therefore, the court erred in granting the directed verdict based on the use of the phrase "I think."
The trial court also expressed concern that the expert did not know whether appellant's injury would have occurred if appellant had not worked the additional shift.
The question posed does not ask if the work was a direct and proximate cause of the injury. Instead, the question asks the doctor to surmise whether the injury would have occurred without the work. Intuitively, this seems *Page 684 
correct; however, medicine is not an exact science from which the converse, or a corollary proposition, can easily be deduced. As a result, this cross-examination of appellant's medical expert did not probe causation but "merely aroused speculation."Westerviller v. Lennox Industries, Inc. (Apr. 15, 1986), Franklin App. No. 85AP-377, unreported, 1986 WL 4651.
Appellant's assignment of error has merit.
For the reasons stated herein, the judgment of the trial court is reversed and the within cause is remanded to said court for further proceedings consistent with this opinion.
Judgment reversedand cause remanded.
CHRISTLEY, P.J., concurs with concurring opinion.
FORD, J., concurs with concurring opinion.